Citation Nr: 0713580	
Decision Date: 05/08/07    Archive Date: 05/17/07

DOCKET NO.  03-33 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to February 
1974.  The veteran died in August 2002, and the appellant is 
his surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, issued in November 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Phoenix, Arizona.  

In January 2004, the appellant, through her representative, 
cancelled a scheduled hearing before a Decision Review 
Officer, which she had previously requested.  

The Board will not address the claim for dependency and 
indemnity compensation under the provisions of 38 U.S.C.A. § 
1318 for the following reasons.  The RO denied the claim in a 
January 2003 rating decision, and the appellant initiated an 
appeal of the claim.  However, on her VA Form 9, Appeal to 
the Board of Veterans' Appeals, she did not refer to the 
claim and in subsequent statements from her and her 
representative, arguments addressing only the claim of 
service connection for cause of the veteran's death were 
made. 

In a decision, dated in June 2005, the Board denied claim of 
service connection for the cause of the veteran's death.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order, 
dated in October 2006, the Court granted a Joint Motion for 
Remand of the parties, the VA Secretary and the appellant, 
and vacated the Board's decision, and remanded the case to 
the Board for readjudication consistent with the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In the Joint Motion for Remand dated in October 2006, the 
parties indicated that the Board failed to provide sufficient 
reasons and bases for its conclusion that VA had satisfied 
its duty to assist the appellant to substantiate her claim.  

In this case, the RO had obtained two VA medical opinions, 
one psychiatric and the other genitourinary, relating to the 
cause of the veteran's death.  The parties agreed that the VA 
psychiatric examiner failed to answer fully the question 
presented by the RO and questioned the qualifications of the 
examiner, who conducted the genitourinary examination, to the 
extent that examiner offered a psychiatric opinion. 

In compliance with the Court's Order and under the duty to 
assist the case is remanded for the following action:

1. Return the veteran's file to the VA 
psychiatric examiner who rendered an 
opinion in February 2004, and request 
an opinion with regard to whether it is 
at least as likely as not that the 
veteran's service-connected post-
traumatic stress disorder and major 
depressive disorder contributed to his 
death.  
If the VA examiner is unavailable, 
request a review of the file and an 
opinion from another psychiatrist to 
address the questions posed in this 
case.  



The examiner is asked to address: 

a). Whether the service-connected 
post-traumatic stress disorder and 
major depressive disorder caused 
emotional problems, after the 
veteran's vehicle accident in 
August 2002, which contributed to 
the cause of his death.  

In formulating the opinion, a 
contributory cause of death 
is inherently one not related 
to the principal cause of 
death.  In determining 
whether the service-connected 
disability contributed to 
death, it must be shown that 
it contributed substantially 
or materially; that it 
combined to cause death; that 
it aided or lent assistance 
to the production of death.  
It is not sufficient to show 
that it casually shared in 
producing death, but rather 
it must be shown that there 
was a causal connection.  
38 C.F.R. § 3.312(c).  

(b) Is there psychiatric evidence 
that the veteran committed suicide 
by giving up the will to live in 
light of service-connected 
metastatic prostate cancer?  





2. After the above development is 
completed, adjudicate the claim. If the 
benefit sought remains denied, furnish 
the appellant a supplemental statement 
of the case and return the case to the 
Board. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

